Citation Nr: 0718901	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-36 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for left knee degenerative 
arthritis as secondary to service-connected right knee 
degenerative osteoarthropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1971 to 
August 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  The veteran testified before the 
undersigned Veterans Law Judge in January 2007; a transcript 
of that hearing is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has carefully reviewed the evidence of record and 
regrets that further development, with ensuing delay, is 
necessary for the reasons discussed below.  The evidence 
presently of record is not adequate to render a determination 
regarding the following claim on appeal.

I. Missing Treatment Records

The veteran testified at his January 2007 Board hearing that 
he was last evaluated and treated at the Muskogee VA Medical 
Center's (VAMC) orthopedic clinic in 2006.  A review of the 
claims folder reveals treatment records from the Muskogee 
VAMC dated August 2004 through October 2005.  Thus, it 
appears that the veteran's most recent treatment records 
pertaining to his claimed left knee disability are not of 
record.  The Board notes that VA has a duty to obtain all 
outstanding identified VA treatment records as such records 
are constructively in the possession of VA adjudicators 
during the consideration of a claim.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  As these records may be pertinent to the 
veteran's claim of entitlement to service connection for left 
knee degenerative arthritis as secondary to his right knee 
disability, the Board finds that the veteran's appeal must be 
remanded to obtain these treatment records.

Additionally, the Board notes that the veteran testified that 
he was treated for his left knee degenerative arthritis by a 
private provider in Buffalo, Oklahoma.  He did not, however, 
provide additional identifying information regarding this 
provider, nor is there a consent to release information form 
of record for any medical provider from Buffalo, Oklahoma.  
In order to fulfill its duty to assist the veteran, the Board 
finds that he should be contacted and asked to either submit 
copies of these treatment records or to submit the name and 
address of this provider, as well as the dates of treatment 
and a consent to release information form.  See 38 C.F.R. 
§ 3.159(c)(1) (2006).  If the veteran returns a completed 
consent to release information form, the agency of original 
jurisdiction (AOJ) should make appropriate attempts to obtain 
these records.  Id. 

II. VA Examination

The Board observes that the veteran was previously afforded a 
VA examination in May 2005.  While this examination addresses 
whether there is a direct causal connection between the 
veteran's left knee and right knee disabilities, there is no 
opinion as to whether the veteran's left knee degenerative 
arthritis is aggravated by his service-connected right knee 
degenerative osteoarthropathy.  The Board concludes that such 
opinion is needed in light of a February 2005 letter received 
from the veteran's former physician, Dr. Patterson.  This 
letter indicates that the veteran incurred injuries to his 
right and left knees in 1994, and that such injury aggravated 
his right knee arthritis making it more difficult for him to 
function on the left side.  Dr. Patterson also stated that 
the aggravation to the veteran's right knee probably also 
aggravated the arthritis on the veteran's left knee.

The veteran is entitled to service connection for his left 
knee disability if it is proximately due to or the result of 
a service-connected disease or injury or was chronically 
worsened by a service-connected disability.  38 C.F.R. § 
3.310(a) (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  In light of Dr. Patterson's statement, the Board 
concludes that a new VA examination is necessary to aid in 
its determination.  At the new VA examination, the examiner 
should consider whether the veteran's left knee degenerative 
arthritis was caused or aggravated by his service-connected 
right knee degenerative osteoarthropathy.

III. VCAA Notice

Finally, the Board observes that VA has a duty under the 
Veterans Claims Assistance Act (VCAA) to notify claimants 
seeking VA benefits of what information or evidence is needed 
in order to substantiate a claim.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. § 3.159 (2006); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
the present case, the veteran is seeking service connection 
for left knee degenerative arthritis as secondary to his 
service-connected right knee disability.  In a letter dated 
July 2004, the veteran was advised of the information and 
evidence necessary to establish service connection on a 
direct basis.  No notice has been provided as of yet 
regarding what the evidence must show to establish secondary 
service connection.  Accordingly, the Board concludes that, 
while on remand, the veteran should be provided such notice 
because it would be potentially prejudicial to him if the 
Board were to proceed with a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Sanders 
v. Nicholson, No. 06-7001 U.S. Fed. Cir. (May 15, 2007) 
(failure to provide appropriate VCAA notice on any of the 
Pelegrini II elements is presumed prejudicial).

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish service 
connection on a secondary basis.  See also 
Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

2. Obtain any VA treatment records from 
the Muskogee VAMC for the period from 
October 2005 through the present.  A 
response, negative or positive, should be 
associated with the claims file.  Requests 
must continue until the RO determines that 
the records sought do not exist or that 
further efforts to obtain those records 
would be futile.

3. Contact the veteran and ask him to 
either (a) submit copies of treatment 
records from his previous medical provider 
from Buffalo, Oklahoma, or (b) submit a 
signed consent to release information form 
containing the name and address of such 
provider as well as the dates of treatment 
for his claimed left knee disability.  
Upon receipt of a completed form, the AOJ 
should make appropriate attempts to obtain 
these records.

4. Schedule the veteran for a VA 
orthopedic examination.  Such examination 
is for the purpose of ascertaining the 
etiology of his current left knee 
degenerative arthritis.  The claims file, 
including a copy of this REMAND,  must be 
made available to the examiner for review, 
and the examiner should indicate that the 
claims folder was reviewed in connection 
with the examination.  The examiner should 
perform any medically indicated testing.  
After reviewing the record and examining 
the veteran, the examiner should specify 
the nature of any left knee disabilities, 
providing diagnoses for all identified 
left knee disabilities.  The examiner 
should then provide an opinion as to 
whether any current left knee disability, 
including left knee degenerative 
arthritis, is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to his service-
connected right knee degenerative 
osteoarthropathy, including whether his 
right knee degenerative osteoarthropathy 
caused, contributed to cause, or 
chronically worsened a current left knee 
disability, including degenerative 
arthritis.  A detailed rationale should be 
provided for all opinions.  If it cannot 
be determined whether the veteran 
currently has a left knee disability that 
is related to his service connected right 
knee disability, on a medical scientific 
basis and without invoking processes 
related to guesses or based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
examination report, with an explanation as 
to why this is so.  

6. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's claim should be 
readjudicated.  The Board notes that all 
theories of secondary service connection 
should be considered, to include 
aggravation of a nonservice-connected 
disability by a service-connected 
disability.  If the claim remains denied, 
the veteran and his representative should 
be issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



